

116 HR 7192 IH: Transit Reliability, Acknowledgment, Investment and Need Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7192IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend chapter 53 of title 49, United States Code, to establish a program to provide public transportation agencies with grants to be used during a disaster declaration.1.Short titleThis Act may be cited as the Transit Reliability, Acknowledgment, Investment and Need Act of 2020 or the TRAIN Act of 2020. 2.Grant program for emergency operations funding public transportation during major disasters(a)In generalChapter 53 of title 49, United States Code, is amended by adding at the end the following:5341.Emergency and continuity of operations during disaster declarations(a)Establishment of grant programThe Secretary of Transportation shall establish a program to provide public transportation agencies with grants to be used during a State disaster declaration. (b)Criteria for eligible agenciesA public transportation agency is eligible to participate in the program if the agency—(1)at the time of application, receives funds (or eligible for such funds) under the surface transportation block grant program under section 133 of title 23;(2)for each of the 3 years before the date of application, has received funding (or eligible for such funds) for a public transportation project under this chapter; and(3)submits an application as described in subsection (c).(c)ApplicationIn accordance with such requirements as the Secretary may by rule establish, each application for a grant under this section shall—(1)include a strategy and detailed implementation plan that reflects consultation with community groups and appropriate stakeholders, and shall specify how the transit agency will continue operations during a disaster declaration;(2)assess the public transportation agency’s ability to operate during a disaster declaration;(3)identify how the grant will ensure continuity of public transportation services and meet applicable safety and health standards requirements under subsection (i) during such disaster declaration;(4)demonstrate the agency’s plan to provide no-cost transportation for general transportation service, premium transportation service, and paratransit services during the time period under which such disaster declaration;(5)include the total of revenue losses as of the date of application caused by the disaster declaration and a projection of such future losses anticipated during the course of such disaster declaration and shall include an analysis and description of such revenue losses following the 6-month period following the expected termination of such disaster declaration; (6)describe the mechanisms to be employed by the public transportation agency to protect employees from exposure to the conditions generating the disaster declaration;(7)provide a list of protocol and supplies that will be used to clean and disinfect surfaces impacted by the events generating the disaster declaration;(8)include a list of protective gear to be used by public transit employees that will reduce employee exposure to the conditions generating the disaster declaration;(9)identify related governmental and community initiatives which compliment or will be coordinated with the proposal;(10)certify that there has been appropriate coordination with all appropriate agencies; and(11)additional information as required by the Secretary.(d)Forms of assistanceFunds provided under this section may be expended for—(1)providing continued services during the pandemic or disaster declaration, consistent with the requirements under subsection (i);(2)stabilization of fare prices for passengers during the period of such disaster declaration;(3)no-cost public transportation services during such disaster declaration;(4)provision of new or supplemental public transportation service bus routes, or bus rapid systems; and(5)procurement of personal protective gear and equipment needed to protect employees from hazards generated or originating from the disaster declaration.(e)Special rule on expenditures and minimum requirement for eligibility of fundsA public transportation agency receiving grant funds under this section shall provide assistance to the general public under subsection (d)(3) and (d)(4) during the disaster declaration period and, subsequently, for a period of 6 months after the termination of such disaster declaration.(f)Grant requirements(1)AmountA grant awarded under this section may not exceed $5,000,000,000.(2)Renewals of certain grants(A)In generalA grant may be renewed during the disaster declaration period, provided the public transportation agency—(i)submits to the Secretary an application for renewal at such time, in such manner, and containing such information as the Secretary may require; and(ii)demonstrates in such application for renewal that—(I)the initial grant was used in a manner required under the most recently approved application; and(II)the public transportation agency has made progress in achieving the objectives of the initial application approved for the public transportation agency under this section.(g)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $50,000,000,000 for each of fiscal years 2020 and 2021.(2)AvailabilityFunds authorized to be appropriated under this section shall remain available until expended.(h)Rule of constructionNothing in this section shall be construed to limit a project from receiving a grant under this section while simultaneously receiving funds for associated transit improvement or capital projects.(i)Required certification of safety and health protocolA public transportation agency shall certify with the Secretary every 7 days that any use of funds under subsection (d) meet applicable health and safety standards and guidance by the Centers for Disease Control issued during the disaster declaration for passengers and employees of the public transportation agency that includes a description of the compliance mechanisms employed by such agency.(j)Annual reportsA public transportation agency that receives funds under this section during a fiscal year shall submit to the Secretary a description and an evaluation report on a date specified by the Secretary regarding the progress such projects have made to make transportation access points accessible to persons with limited mobility.(k)DefinitionsIn this section:(1)Disaster declarationThe term disaster declaration means—(A)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b));(B)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.);(C)an emergency declared by a Federal official with respect to coronavirus (as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123)); or(D)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247(d)) with respect to COVID–19 or any other coronavirus with pandemic potential.(2)General transportation serviceThe term general transportation service means a transportation service that is subject to the same base fare established by the transportation agency for local or general service.(3)Premium transportation serviceThe term premium transportation service means a transportation service that is not a general transportation service.(4)Paratransit servicesThe term paratransit services means service to individuals with disabilities that is comparable to the level of service provided to individuals without disabilities who use routes operated by the public transportation agency..(b)Clerical amendmentThe table of chapters for chapter 53 of subtitle III of title 49, United States Code, is amended by adding after the item relating to section 5340 the following new item:5341. Emergency and continuity of operations during disaster declarations..3.RulemakingNot later than 30 days after the date of the enactment of this Act, the Secretary shall publish in the Federal Register interim final rules implementing this title, which shall allow eligible public transportation agencies to immediately apply for funds under section 5341 of title 49, United States Code (as added by section 2). Notwithstanding section 553 of title 5, United States Code, the regulation shall be effective, on an interim basis, immediately upon publication, but may be subject to change and revision after public notice and opportunity for a period of public comment. The Secretary shall finalize such rules not later than 90 days after the date of publication.